Citation Nr: 1705242	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  12-17 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from with from June 1961 to March 1966. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in San Diego, California that determined that new and material evidence was not received to reopen either claim.

In January 2016, the Veteran appeared at a Board hearing via video conference before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.  He also requested a local hearing before an RO hearing officer on the timeliness of his appeal, but withdrew the request upon resolution of the issue in April 2013. 


FINDINGS OF FACT

1.  A July 2005 rating decision denied entitlement to service connection for tinnitus and bilateral hearing loss.  The Veteran did not appeal the decision, nor did VA receive additional evidence on either issue within one year of the decision.

2.  The evidence added to the record since the July 2005 rating decision raises a reasonably possibility of substantiating the tinnitus claim.

3.  The evidence added to the record since the July 2005 rating decision does not trigger additional assistance or raise a reasonably possibility of substantiating the hearing loss claim.
4.  The evidence as to whether the Veteran's tinnitus had its onset in active service is at least in equipoise.


CONCLUSIONS OF LAW

1.  The July 2005 rating decision that denied entitlement to service connection for tinnitus and bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302 (2016).

2.  New and material evidence to reopen a claim of entitlement to service connection for tinnitus has been received, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence to reopen a claim of entitlement to service connection for bilateral hearing loss has not been received, and the claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

4.  The requirements for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307(a), 3.309(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the May 2011 rating decision, via a January 2011 letter, VA provided the Veteran with time- and content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1); VAOPGCPREC 
6-2014 (Nov. 2014).  Neither the Veteran nor his representative asserts any notice error or cites specific prejudice as a result.  Hence, the Board finds that VA complied with the VCAA notice requirements.
 
VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs), non-VA treatment records, and VA Compensation and Pension examination reports are in the claims file.  Neither the Veteran nor his representative asserts that there are additional records to obtain.  The RO did not afford the Veteran an examination as part of the adjudication of his application to reopen his claim because it determined that new and material evidence to reopen the claim was not received in accordance with 38 C.F.R. § 3.159(c)(4)(iii).

As concerns the Veteran's Board hearing, all applicable procedural requirements were complied with, as evidenced by the absence of any objection by the Veteran or his representative.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016); 
Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Service Connection

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the frequencies, 500, 1000, 2000, 3000, or 4000 Hz are 26 db or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Organic diseases of the nervous system are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  VA deems sensorineural hearing loss and tinnitus as organic diseases of the nervous system.  See VA Under Secretary for Health Memorandum (October 1995); Fountain v. McDonald, 
27 Vet.App. 258, 272 (2015).  
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; 
(2) evidence of post-service continuity of the same symptomatology; and 
(3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Background of Initial Claims

In January 2005, the Veteran applied in part for VA compensation for bilateral hearing loss and tinnitus.  A July 2005 rating decision reflects that the STRs were negative for any complaints of or treatment for hearing loss or tinnitus.  Further, the Veteran's hearing was normal upon his separation from active service.  (05/14/2014 STR-Medical, pp. 2-4)  Private records reflect that a July 1998 hearing test revealed a high frequency bilateral hearing loss at 4000 Hz and higher.  A July 1999 hearing test by the same provider again revealed a high frequency bilateral hearing loss at 3000 Hz and higher.  The private records note further that, in July 1999, the Veteran reported that he experienced a close-proximity loud explosion in 1961, and that he had experienced hearing loss and tinnitus ever since.  A subsequent entry noted that he reported that his symptoms were worse after flying.  (03/17/2005 Medical Treatment-Non-Government Facility, pp. 16, 21-23).

The RO adjudicated the claim under the auspices of in-service noise exposure consistent with his duties as an air policeman, and arranged an examination on that basis.  The report of a June 2005 VA examination reflects that the examiner noted the Veteran's report of having performed Air Force security duties as an Air Policeman, duties which required that he work in close proximity to the flight line where B-52 bombers and KC-135 tanker aircraft operated.  The Veteran also reported noise exposure while on the firing line and that he lost his hearing protection on at least one occasion.  The Veteran stated that his tinnitus started after the firing line incident, and that his hearing loss was connected to his duties.  The examiner noted that the Veteran's hearing was normal on entry into active service.

The examiner noted that the Veteran's hearing at his February 1966 physical examination for Separation was as follows: right ear: 500 Hz, -10 db; 1000 Hz, 
-5 db; 2000 Hz, -5 db; 3000 Hz, -5 db; 4000 Hz, 0 db.  The left ear was, 500 Hz, 
0 db; 1000 Hz, 0 db; 2000 Hz, -5 db; 3000 Hz, -5 db; 4000 Hz, -5 db.  The examiner noted that those results reflected normal hearing; and, further, the Veteran denied any prior history of hearing loss.  The examination report reflects that at the 2005 VA examination the Veteran's hearing manifested as follows: right ear: 
500 Hz, 5 db; 1000 Hz, 10 db; 2000 Hz, 20 db; 3000 Hz, 30 db; 4000 Hz, 35 db.  Left ear: 500 Hz, 10 db; 1000 Hz, 10 db; 2000 Hz, 20 db; 3000 Hz, 45 db; 4000 Hz, 45 db.  Speech recognition using the Maryland CNC test was 96 percent in each ear.  The examiner diagnosed a mild to moderate sensorineural hearing loss in the right ear at 3000 Hz and above, and moderate to severe sensorineural hearing loss at 3000 Hz and above in the left ear.  The examiner opined that it was not at least as likely as not that either the Veteran's tinnitus or hearing loss had its onset in active service, as there was no evidence in the STRs that either manifested in service; and, that the first evidence of hearing loss was in 1998.  

As noted, a July 2005 rating decision denied the claim.  The rating decision reflects that the left ear manifested with hearing loss that met VA criteria at two frequencies, but there was no evidence that either tinnitus or hearing loss manifested in service or within one year of separation from service.  Hence, although the Veteran had in-service noise exposure, neither tinnitus nor hearing loss was causally connected with active service.  An August 2005 RO letter notified the Veteran of the decision and of his right to appeal.  The Veteran did not appeal the decision, nor did VA receive additional evidence from him within one year of notice of the decision.  Hence, the July 2005 rating decision became final.  38 C.F.R. §§ 3.156, 20.302.  VA received the Veteran's application to reopen the claim in December 2010.

New and Material Evidence

When a claim is disallowed and becomes final, the claim will not be reopened except as provided by applicable regulation.  If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

"New" evidence means more than evidence that has not previously been included in the claims folder.  The evidence, even if new, must be material, in that it is evidence not previously of record that relates to an unestablished fact necessary to establish the claim, and which by itself or in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The standard of whether new and material evidence raises a reasonable possibility of substantiating a claim is a "low threshold."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Discussion

The evidence added to the record since the July 2005 rating decision includes the Veteran's written submissions and his sworn testimony at the Board hearing.  No additional medical evidence has been received.  At the hearing, the Veteran testified to more detail of the in-service event that he believes caused his tinnitus.  In 1961 while on the firing line for marksmanship training, he wore ear muff ear protectors.  But in the process of swatting at a buzzing insect, he accidentally knocked his ear protectors off of his ears just as firing commenced.  There was another airman on either side of him, so he was exposed to the noise of the gun fire on each side until he could get his ear protectors back on.  The following evening he had a loud ringing in his ears.  He told his supervisory noncommissioned officer (NCO) who called the dispensary.  The NCO told him that the dispensary said that there was no treatment, and that it would resolve on its own, naturally, over time.  In addition to the one incident of acoustic trauma on the firing line, the Veteran testified that he was not allowed to wear hearing protection while on guard duty, and he was exposed to the nearby flight line noise of bomber and tanker aircraft.  He also testified to, and read a statement, wherein he disagreed with the 2005 VA examiner's nexus opinion, and he voiced his belief that he had not been treated fairly via the denial of his claim, as he opined that he not received the benefit of the doubt to which he was entitled.  The Veteran testified that he did not know he could file for VA benefits for the tinnitus, or he would have filed a claim immediately after service since he has had the tinnitus since service.  He testified further that he worked for the city in administration for 33 years where he was not exposed to loud noises while working.

In his May 2011 Notice of Disagreement, the Veteran noted that his tinnitus was intermittent prior to 1995 but constant afterwards.  

The Veteran's sworn testimony was not before the rating board in July 2005.  The Board finds that the testimony constitutes new and material evidence, as it alone-if deemed credible, is sufficient to prove the tinnitus claim.  Hence, the Board reopens the tinnitus claim.  38 C.F.R. §§ 3.156, 3.159(a)(2).  Such is not the case for the hearing loss claim.

There is no indication in the claims file that additional medical evidence has been received on the hearing loss claim.  In fact, the Veteran did not really emphasize his hearing loss.  In as much as lay evidence can constitute competent evidence to trigger additional assistance, see 38 C.F.R. § 3.159(a)(2), the undersigned asked the Veteran if he believed that his hearing loss had increased in severity since the 2005 examination, and he responded negatively.  (2016 Hearing Transcript at 13-14.)

As noted earlier, in 2005 the left ear manifested with sufficient hearing loss for VA purposes at two frequencies, 3000 and 4000 Hz, but the July 2005 rating decision determined that it did not manifest within one year of separation, and that it was not otherwise causally connected to active service.  Aside from the Veteran's lay disagreement, no new evidence on the etiology of the left ear hearing loss has been added to the record.  Even under the relaxed standard for what constitutes new and material evidence, the Veteran's lay conclusory opinion is not sufficient in this case to even trigger VA's duty to assist.  Although he is competent to identify his hearing loss, the Board finds that opining on the etiology of hearing loss years after the putative event requires medical training.  See 38 C.F.R. § 3.159(a)(1).  There is no evidence that he has medical training.  Hence, his lay disagreement with the 2005 medical nexus opinion is not competent evidence regarding etiology of his hearing loss.  Indeed, it does not even indicate that his hearing loss may be associated with the established in-service acoustic trauma.  The Board has considered the benefit of the doubt, but finds that the preponderance of the evidence is against reopening.  Thus, the Board finds that new and material evidence has not been received to reopen the hearing loss claim.  38 C.F.R. § 3.156.

Merits of Reopened Tinnitus Claim

The Board acknowledges that even when a claim is reopened, the record must be adequately developed before a decision on the merits is rendered.  As noted earlier, the Veteran was not afforded a VA examination by the RO, as the claim was not reopened.  There is no clinical test to confirm or disprove tinnitus.  The presence of the disorder generally is diagnosed on the basis of a claimant's reported (subjective) history.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  With few exceptions, the same applies to determining the onset and etiology.  Thus, a claimant's lay testimony, if deemed credible, is sufficient to prove a claim.

There is nothing in the record that patently contradicts the Veteran's account of the onset of his tinnitus.  His account of his acoustic trauma is not inconsistent with the time, place, and circumstances of his service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  The February 1996 Report of Medical History only inquires about hearing loss, it does not inquire about any history of tinnitus or ringing of the ears.  Further, in 1998-almost a decade before the Veteran file his initial claim with VA, he reported the onset of his tinnitus as an explosion in 1961.  Hence, the Board finds his written submissions and testimony credible.  His credible testimony, at a minimum, balances the scales, which is all that is necessary to allow the claim.  38 C.F.R. §§ 3.102, 3.303.

In reaching this decision the Board considered the doctrine of reasonable doubt and applied it to issues material to the determination in this matter.  38 U.S.C.A. § 5107(b).  As such, entitlement to service connection for tinnitus is warranted. 



ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus; the application to reopen the claim is granted.

New and material evidence has not been received to reopen a claim for entitlement to service connection for bilateral hearing loss; the application to reopen the claim is denied.

Entitlement to service connection for tinnitus for granted.



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


